DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attempted Interview
Examiner called and left a message for Applicant’s representative (D. Scott Moore, Reg. No. 42,011) on May 25, 2022, to propose an Examiner’s amendment that would change claim 6 to depend from claim 4, rather than claim 5, thereby overcoming the outstanding objections in this application.  As of the writing of this Office Action, no response has been received.

Response to Amendment
Claims 1-20 were previously pending in the instant application.  
Applicant filed an amendment on March 7, 2022.  This amendment was non-compliant because it did not properly identify claim 6 as having been amended (to depend from claim 4 instead of claim 5).  See Notice of Non-Compliant Amendment dated March 15, 2022.  This amendment was not entered.
Applicant filed a subsequent amendment on May 16, 2022.  This amendment was compliant and has been entered in full.  Unlike the prior, non-compliant amendment, this amendment leaves claim 6 unchanged (i.e. it still depends from claim 5, rather than from claim 4).  Claims 1, 3, 5, 15, 17 and 19 have been amended.  Claims 2, 16 and 20 have been cancelled.  No new claims have been added.  Accordingly, claims 1, 3-15, and 16-19 are now pending.

Response to Arguments
Applicant argues that the amendments to the claims have overcome the previous rejections under 35 U.S.C. 103 and 101 (Remarks filed May 16, 2022, hereinafter Remarks: Page 12).  Examiner agrees.  The previous rejections under 35 U.S.C. 103 and 101 are withdrawn.

Applicant argues that claims 6 and 7 are not duplicates of claims 8 and 9 (Remarks: Pages 12-13).  Examiner respectfully disagrees.
Applicant’s remarks are based on a prior, un-entered amendment in which claim 6 depended from claim 4.  However, in the currently-pending claims, claim 6 depends from claim 5.  See Response to Amendment above and Remarks, first paragraph.
The text of claims 6-7 is identical to the text of claims 8-9 and both claim 6 and claim 8 depend from claim 5.  Therefore, claims 6-7 and claims 8-9 are duplicate claims.

Admitted Prior Art

In the Office Action dated December 7, 2021, Examiner took Official Notice of facts in the following instance(s):
At Pages 8-9:
“However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an image processing method as a device, comprising: a processor; and a memory comprising program instructions stored therein that, when executed by the processor, cause the processor to perform operations comprising: the method. Such computer implementation advantageously allows an image processing method to be performed quickly and efficiently.”

At Page 10:
“However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an image processing method as a computer program product comprising: a tangible (or, alternatively, non-transitory) computer readable storage medium comprising computer readable program code embodied in the medium that is executable by a processor of a computing device to cause the computing device to perform operations comprising: the method. Such computer implementation advantageously allows an image processing method to be performed quickly and efficiently.”


Regarding Official Notice, MPEP 2144.03(C) includes the following instructions:
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”

“A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.”

“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.”


In the reply filed May 16, 2022, Applicant does not make any reference to Examiner’s assertion of Official Notice.  As explained in the MPEP, this is an inadequate traverse.
Therefore, as required by the MPEP, Examiner clearly indicates that the Official Notice statement(s) noted above is/are taken to be admitted prior art because Applicant either failed to traverse them or inadequately traversed them.

Claim Objections
Claims 8-9 are objected under 37 CFR 1.75 as being a substantial duplicate of claims 6-7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Examiner suggests amending claim 6 to depend from claim 4, instead of claim 5, in order to overcome this objection.

Allowable Subject Matter
Claims 1, 3-7, 10-15, and 16-19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669